        Case 1:15-cr-00667-KPF Document 600 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v.-                               15 Cr. 667-10 (KPF)

 TACOBY THOMAS,                                               ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

       On June 25, 2020, the Court received a motion for compassionate

release, from Tacoby Thomas, pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court

has instructed the Clerk of Court to file such motion under seal as it contains

information about Mr. Thomas’s medical condition. The Government is hereby

ORDERED to respond on or before July 10, 2020. If Mr. Thomas wishes to file

a reply brief he may do so on or before July 24, 2020.

       SO ORDERED.

 Dated: June 26, 2020
        New York, New York

                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




A copy of this Order was mailed by Chambers to:
Tacoby Thomas
Register No. 24444-055
FCI Allenwood Low
Federal Correctional Institution
P.O. Box 1000
White Deer, PA 17887
